Citation Nr: 0419148	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

During his December 2003 Travel Board hearing before the 
undersigned, the veteran testified that he experiences 
impotence and arthritis as a result of his service-connected 
diabetes mellitus, thereby raising the issues of entitlement 
to service connection for impotence and arthritis secondary 
to diabetes mellitus.  VA is obligated to consider all issues 
reasonably inferred by the evidence of record, even if the 
veteran does not directly raise such issues.  See Douglas v. 
Derwinski, 2 Vet. App. 435, 438-40 (1992).  However, inasmuch 
as these issues have not been developed or certified for 
appellate review, they are not for consideration at this 
time.  Accordingly, these issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to January 29, 2002, the veteran's diabetes did not 
require insulin.  

2.  Since January 29, 2002, the veteran's diabetes mellitus 
has required the daily use of insulin, a restricted diet, and 
regulation of his activities.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2002, the criteria for an initial 
evaluation in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2003).

2.  Since January 29, 2002, the criteria for an initial 40 
percent rating for diabetes mellitus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

In the present case, the Board finds that all relevant facts 
have been properly developed in regard to the veteran's claim 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the veteran has provided 
testimony at a Travel Board hearing, the RO has obtained VA 
and private records corresponding to medical treatment 
reported by the veteran, and he has been afforded a VA 
examination addressing his service-connected diabetes 
mellitus.  Subsequent to the hearing, the veteran submitted 
additional outpatient treatment records dated from 1999 to 
2003.  He signed a statement waiving initial review by the 
RO.   

Additionally, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has been met.  The RO informed him of the VCAA in 
regard to his initial service connection claim in a June 2001 
telephone communication and the veteran responded that VA did 
not need to send a VCAA letter because he was treated for the 
claimed disorder at the Florence, South Carolina, VA Medical 
Center (VAMC).  Thereafter, by an April 2002 letter, the RO 
notified the veteran of exactly which portion of the evidence 
necessary to substantiate his claim (if any) was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the RO provided regulations pertinent 
to the veteran's current claim in an October 2002 Statement 
of the Case.

Moreover, the Board has considered the VCAA with regard to 
the issue on appeal and finds that, because the veteran has 
clearly expressed his position that he is not asking for a 
schedular evaluation of 100 percent and given the favorable 
action taken herein, no further assistance in developing the 
facts pertinent to this issue is required.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (VCAA notice to be provided to appellant 
prior to the initial adjudication denying the claim by Agency 
of Original Jurisdiction).  To the extent that VA in anyway 
has failed to fulfill any duty to notify and assist the 
appellant, the Board finds that error to be harmless.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating 
VA's compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

Analysis

The veteran contends that his disability picture more nearly 
meets the criteria for an evaluation in excess of 20 percent 
rating under Diagnostic Code 7913 because he is taking two 
insulin shots per day, oral medication, and his activities 
have been limited.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The record reflects that service connection for diabetes 
mellitus was established in a January 2002 rating decision 
and evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, effective June 7, 2001, the 
date of receipt of the veteran's claim.  This determination 
was based on VA outpatient treatment records, dated from 
January 2000 to December 2001, which revealed that the 
veteran had undergone nutrition counseling and was on a 
diabetic diet to decrease caloric intake and promote sensible 
weight loss.  These records also included findings of trace 
pretibial edema to the lower extremities, bilaterally, and an 
impression of non-insulin dependent diabetes mellitus, 
uncontrolled.  

Thereafter, in February 2002, the veteran requested that his 
treatment records from the Florence, South Carolina, VAMC be 
obtained.  He further reported that he had been instructed by 
his physician to take one shot per day.

VA outpatient records reflect that the veteran complained of 
impotence in May 2001 and, in January 2002, he complained of 
arthralgias and non specific bilateral lower abdominal 
discomfort.  Examination findings included moderate decreased 
breath sounds, bilaterally, and 1-2+ pulses upon evaluation 
of the extremities.  The January 2002 treatment report also 
reflects that the veteran was started on insulin therapy.  In 
March 2002, the veteran complained of fluctuation in his 
vision.  In May 2002, he was instructed to adjust his 
exercise program according to his health status and personal 
lifestyle.  The veteran complained of shoulder arthralgias in 
March 2003.  

An April 2003 Endocrine Note reflects that, in addition to 
other medications, the veteran took insulin twice per day.  
The veteran complained of parasthesia in his arms and legs.  
Physical examination of the extremities revealed a decrease 
in sensation of light touch.  The assessment and plan 
included hypogonadism of uncertain etiology.  The examiner 
noted that this is associated with poorly controlled diabetes 
mellitus and hyperlipidemia as well as slightly elevated 
serum prolactin level.  The examiner further noted that the 
veteran's diabetes mellitus type II was poorly controlled and 
the veteran was urged to decrease caloric intake and get some 
weight off.

A May 2002 report of a VA examination for diabetes mellitus 
reflects that the veteran's claims file was not available for 
review in connection with the examination.  The examination 
report included no significant findings and noted a diagnosis 
of noninsulin dependent diabetes.  

During his December 2003 Travel Board hearing, the veteran 
testified that he takes two pills and two shots twice per day 
for diabetes mellitus.  He further reported that he 
experiences chest pain, sensitivity to temperature, 
impotence, arthritis, shortness of breath, and numbness and 
tingling in his toes and fingers as a result of his diabetes 
mellitus.  

Upon consideration of the foregoing, the Board finds that the 
symptomatology referable to the veteran's service-connected 
diabetes mellitus falls squarely within the criteria for a 40 
percent rating as of January 29, 2002, when the veteran began 
insulin treatment.  The evidence quite clearly shows that his 
diabetes mellitus requires daily insulin injections, as well 
as a restricted diet, and regulation of activities.  These 
findings are clearly noted in VA outpatient treatment 
records.  Since the veteran did not require insulin prior to 
that time, a rating higher than 20 percent before January 29, 
2002, is not warranted.  

The Board notes that a rating in excess of 40 percent for 
diabetes is not warranted.  It has not been shown, nor has 
the veteran contended, that his diabetes is productive of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  

In conclusion, the Board finds that staged ratings are 
appropriate with an initial 20 percent rating for diabetes 
mellitus until the beginning of an insulin requirement as of 
January 29, 2002, when a 40 percent rating is warranted.  The 
record does not support the assignment of a rating in excess 
of 40 percent for diabetes mellitus and, to that extent, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b)(West 2002).




ORDER

An initial rating in excess of 20 percent prior to January 
29, 2002, for the service-connected diabetes mellitus is 
denied.  

As of January 29, 2002, a rating of 40 percent for the 
service-connected diabetes mellitus is granted, subject to 
the regulations applicable to the payment of monetary awards.




_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



